Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Depalma teaches away from evacuating a resin tank because Depalma teaches that such evacuation can cause considerable downtime ([0020], [0024] and [0027]). 
Applicant’s independent claim 1 states nothing with regard to how often the evacuation of the resin vat occurs. Applicant’s claim 1 merely states that a controller may be programmed to perform the operation, not that the operation may be performed regularly, consistently, or often. Depalma teaches that such an operation may occur, as part of a “normal operational build cycle” or as part of “an emergency shutdown of a build cycle.” Applicant’s claim merely states that the evacuation of the resin vat occurs in response to a detection that the liquid resin in the tanks reaches or exceeds a certain threshold. Thus, the evacuation in claim 1 is “as needed” (based upon a detected threshold) and does not relate to Depalma’s teaching regarding frequent, undesirable evacuations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynne et al. (US 20200001525 A1) in view of Depalma et al. (US 20180029311 A1).

Regarding claim 1, Wynne teaches an additive manufacturing apparatus (see Fig. 1a) in which an object is formed in a tank by selective photo-curing of a liquid resin (see abstract) contained in the tank through exposure to radiation (see Fig. 1a), 
said apparatus characterized in that the tank has one or more ports (see [0066] and Fig. 1M; [0066] teaches inlet and outlet ports) for an introduction and evacuation of the liquid resin under a control of one or more pumps (see [0066] teaching pumps), said one or more pumps fluidly coupling, during a printing ([0066] teaches circulation during a print run) operation and under a control of a controller ([0063] teaches resin circulating software) a resin- containing area of said tank to one or more sources of resin and resin storage (see Fig. 1M), 
wherein the controller ([0063] teaches tank dispensing software) comprises a processor and a memory storing instructions that when executed by the processor cause the controller to: 
prior to the printing operation([0105] teaches that a fill sensor may measure whether the tank is full enough to perform a print operation) in the tank, pump the liquid resin from the one or more sources of resin and resin storage (see Fig. 1M) into the tank via a first port in the tank so as to fill the tank ([0105] teaches that a fill sensor may measure whether the tank is full) with the liquid resin to an operational level ([0105] teaches that a fill sensor may measure whether the tank is full); 
perform the printing operation ([0089] teaches measuring temperature during the print operation) in the tank; 
detect a temperature ([0089] teaches measuring temperature during the print operation) of the liquid resin in the tank reaching or exceeding a threshold ([0089] teaches where there is excessive heat buildup the system may be programmed to pump new resin in at a lower temperature); 

Wynne is silent to in response, pausing the printing operation, and pumping the liquid resin in the tank to the resin storage so as to evacuate the tank; and pumping new resin into the tank.
In the same field of endeavor Depalma teaches that a resin distribution system may be programmed to fill a polymerization tank (30) prior to a printing operation and then empty the polymerization tank (30) after a print operation ([0023] teaches pumping the resin out of vat 30 in order to perform resin maintenance on it). Depalma further teaches that such an operation may be done as part of a normal operational build cycle ([0024]). Necessarily in order to perform the draining operation as part of an operational build cycle the printing would have to be paused ([0020] teaches draining out all the resin involves considerable downtime). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Wynne’s circulation of new resin with Depalma’s evacuation of resin. Wynne teaches the circulation of fresh resin into the tank in response to excessive heat buildup in the polymerization region ([0089]), and Depalma teaches that evacuation of the tank may be done as part of a normal operation build cycle ([0024]; [0024] teaches shutting down during emergency shutdown operations). Depalma teaches that evacuating the polymerization tank allows for the maintenance of the desired qualitative characteristics of the resin ([0023]). Thus, a person having ordinary skill in the art before the effective filing date would have found Depalma’s process desirable for those reasons. Further, it has been held that simple substitution of one known element for another to obtain predictable results is prima facie obvious unless unexpected results are shown. See MPEP 2143.I.

Regarding claim 11, Wynne teaches a first port ([0066] teaches resin circulatory systems including inlets, outlets, and pumps; circulation requires a circular path that goes in one side and out another). 
Regarding the rest of the method steps in claim 11, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. A port may allow for injection or evacuation of fluids. 

Regarding claim 12, Wynne teaches a second port ([0066] teaches resin circulatory systems including inlets, outlets, and pumps; circulation requires a circular path that goes in one side and out another).
Regarding the rest of the method steps in claim 12, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. A port may be used for evacuation. 
As evidence that a port may be used for evacuation Depalma teaches pumping out resin to a storage tank (main feed tank 20) and it is pumped from a second port (outlet line 34) that is different from the first port (inlet valve 28). 

Regarding claim 13, Wynne teaches wherein the instructions cause the controller to detect the temperature of the liquid resin while ([0066] teaches providing fresh resin either before, during, or after a print run; [0089] teaches providing fresh resin in response to temperature measurements showing excessive heat build up) the printing operation in the tank is being performed.

Regarding claim 14, Wynne teaches further comprising a temperature sensor (thermocouple 45) that is configured to detect the temperature of the liquid resin.

Regarding claim 15, Wynne teaches a resin circulation system (a form of partial evacuation) may be used to provide fresh resin at a lower temperature ([0066] and [0089]). Wynne does not partial evacuation to a resin storage tank. 
In the same field of endeavor Depalma teaches that resin may be evacuated from polymerization vats (30) into a resin storage tank (main feed tank 20). The Examiner would like to note that no evacuation is totally complete unless the evacuation results in a vacuum, but also partial evacuation is a substep of complete evacuation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Wynne’s circulation of new resin with Depalma’s evacuation of resin. Wynne teaches the circulation of fresh resin into the tank in response to excessive heat buildup in the polymerization region ([0089]), and Depalma teaches that evacuation of the tank may be done as part of a normal operation build cycle ([0024]; [0024] teaches shutting down during emergency shutdown operations). Depalma teaches that evacuating the polymerization tank allows for the maintenance of the desired qualitative characteristics of the resin ([0023]). Thus, a person having ordinary skill in the art before the effective filing date would have found Depalma’s process desirable for those reasons. Further, it has been held that simple substitution of one known element for another to obtain predictable results is prima facie obvious unless unexpected results are shown. See MPEP 2143.I.

Regarding claim 16, Wynne fails to teach a controller configured to perform complete evacuation of the liquid resin. 
In the same field of endeavor Depalma teaches complete evacuation of the liquid resin ([0020] teaches draining all the resin out). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine Wynne’s circulation of new resin with Depalma’s evacuation of resin. Wynne teaches the circulation of fresh resin into the tank in response to excessive heat buildup in the polymerization region ([0089]), and Depalma teaches that evacuation of the tank may be done as part of a normal operation build cycle ([0024]; [0024] teaches shutting down during emergency shutdown operations). Depalma teaches that evacuating the polymerization tank allows for the maintenance of the desired qualitative characteristics of the resin ([0023]). Thus, a person having ordinary skill in the art before the effective filing date would have found Depalma’s process desirable for those reasons. Further, it has been held that simple substitution of one known element for another to obtain predictable results is prima facie obvious unless unexpected results are shown. See MPEP 2143.I.

Regarding claim 17, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency.
Nevertheless, a brief explanation of how these may be applied to the prior art is given below: 
Wynn teaches wherein the new resin that is pumped into the tank is chilled ([0084] teaches to lower the pumped resin temperature and cooling to the resin pool; [0089] teaches pumping in new resin at a lower temperature) prior to being pumped into the tank.

Regarding claim 18, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency.
Nevertheless, a brief explanation of how these may be applied to the prior art is given below: 
Wynne teaches wherein the new resin is pumped into the tank from the resin storage (Fig. 1M shows resin vats 1056a-c that dispense resin into photoreactive 3D printing systems 1052a-1052c).

Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

 
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742